DETAILED ACTION
Re Application No. 16/588496, this action responds to the amended claims dated 06/24/2022.
At this point, claims 1, 3-4, 10, 14-16, 18, and 21 have been cancelled.  Claims 2 and 13 have been amended.  Claims 2, 5-9, 11-13, 17, and 19-20 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Examiner notes Applicant’s amended claims dated 06/21/2022; in view of the amendment, Examiner’s rejection of claim 2 under 35 USC § 112(b) has been rendered moot, and is accordingly withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5-9, 13, 17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiedenman et al (US 6996645 B1) in view of Buswell (US 2006/0282253 A1), further in view of Bartley (US 2006/0268519 A1).

Re claim 2, Wiedenman discloses the following:
An electronic system, comprising: a system processor (Fig. 2, processors 202);
a memory interface device coupled to the system processor through a host bus having a width, wherein the memory interface device includes (Fig. 2, node controller 204, bus interface 214; col. 5, lines 4-6).  The node controller (memory interface device) is coupled to the system processor through a bus interface (first bus) (Fig. 2).  The bus interface communicates over the system bus (host bus) which can be implemented using various widths (col. 5, lines 4-6);
a first memory interface configured for communication with multiple memory devices through a first memory bus (Fig. 2, cache 206, interface 218; col. 3, lines 49-55).  There is a cache comprising multiple banks of RAM (multiple memory devices) connected through interface 218 (first memory interface/bus);
a third memory interface configured for communication with [RAM] memory; and (Fig. 2, memory 208; interface 218).  The cache memory is configured with communication with the interface (third memory interface);
multiple memory devices in communication with the first memory interface, the multiple memory devices comprising multiple [RAM] memory […] the multiple memory devices serving as a cache memory (col. 3, lines 49-55.  The multiple RAM banks of the cache serve as a cache, and are connected to the first memory interface;
wherein the memory interface device is configured to receive a read request across the host bus and to execute the read request independent from the system processor; wherein the memory interface device is further configured to perform a cache tag look-up routine to retrieve information responsive to the memory request from the cache memory, the […] memory of the third memory interface, or the non-volatile memory devices (col. 10, lines 1-21).  In response to a read request from the processor, a cache tag lookup is performed to determine if the data is cached.  Depending on the result, the data can be read out of the cache or the RAM as appropriate.  Examiner interprets the tag lookup process to be “independent from the system processor” because it is performed by the components of the controller, which is separate from the processor.

Wiedenman does not specifically disclose an interface connected to non-volatile memory, and does not specifically disclose stacking DRAM.

Buswell discloses the following:
a first memory interface configured for communication with multiple memory devices through a first memory bus having a first width wider than the width of the host bus (Fig. 8).  The system contains a DRAM bus (first memory interface) of a width greater than other components such as the network memory space (host bus width);
a second memory interface configured for communication with non-volatile memory devices through a second memory bus narrower than the first memory bus (Fig. 8).  The width of the bus (second memory interface) to the flash memories (non-volatile memory devices) is narrower than that of the DRAM devices;
and including flash memory device (Fig. 2, flash 112);
multiple DRAM memory devices in communication with the first memory interface (Fig. 2, DRAM 144, and 116; p. 4, ¶ 47).  The various DRAM banks (multiple DRAM memory devices) are connected by the bus (first memory interface);
one or more non-volatile memory devices in communication with the second memory interface (Fig. 2, flash 112).  The flash memory is also connected over a (second memory interface)

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory system of Wiedenman to have an additional memory bus connection to flash memory of a narrower bandwidth than RAM, as in Buswell, because it would be applying a known technique to a known system ready for improvement to yield predictable results.  Wiedenman discloses a memory system comprising cache and memory connected over buses, and further discloses performing a cache tag lookup to access data.  This system is ready for the improvement of adding flash memory, and setting the relative bus widths for the various memories.  Buswell discloses a technique of connecting various components, including DRAM and flash memory, at different bandwidths, which is applicable to the memory system of Wiedenman.  It would have been obvious to one having ordinary skill in the art to integrate the flash memory of Buswell into the memory system of Wiedenman, and to set the relative bus interface widths as desired, because it would yield the predictable result of having bus bandwidth for the different components that would match their relative performance (i.e. it is known in the art that DRAM is generally faster than flash memory, and accordingly would need more bandwidth).

Wiedenman and Buswell do not specifically disclose stacking DRAM memory.

Bartley discloses multiple DRAM memory devices in communication with the first memory interface, the multiple DRAM memory devices stacked relative to one another, to the first memory bus, to a flash memory device, and to the memory interface device, the multiple memory devices serving as a cache memory (Figs. 1-4; ¶ 26 and 34; claims 1 and 8-9).  The stacked memory structure includes a plurality of platter layers, and may include, in various embodiments, a plurality of DRAM platters (¶ 26) one or more flash memory platters, and one or more platters serving as cache memory (¶ 34).  Applicant has not explicitly defined what it means to “server as cache memory”; accordingly, Examiner interprets the DRAM, which temporarily stores memory in a volatile fashion, to be “serving as a cache memory”.  The platters also include connectors (memory interface/memory bus), and thus are also stacked relative to other layers.  Furthermore, Bartley discloses that each platter can be used for a separate processor for its own memory, and also discloses replacing layers with different types of layers (¶ 34).  Accordingly, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine an embodiment with multiple DRAMS (in Figs 1 and 4, there are 4 platters and thus at least 4 DRAMs) with an embodiment that includes both a DRAM platter and a flash platter in order to yield an embodiment with a plurality of DRAM platters and a flash platter.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAM memory devices of Wiedenman (combined with Buswell) to create a stacked memory/interface/bus package, as in Bartley, because it would be applying a known technique to a known system ready for improvement to yield predictable results.  Wiedenman (combined with Buswell) discloses a memory system with buses and interfaces, which is ready for the improvement of stacking the memories, buses, and interfaces on a stacked package.  Bartley discloses a stacked memory package including DRAM, interfaces, and buses, which is applicable to the memory system of Wiedenman (combined with Buswell).  It would have been obvious to modify the memory system of Wiedenman (combined with Buswell) to use a stacked memory package, as in Bartley, because it would yield the predictable result of reducing the package footprint of the memory device.

Re claim 5, Wiedenman, Buswell, and Bartley disclose the electronic system of claim 2, and Buswell further discloses that the one or more non-volatile memory devices in communication with the second memory interface comprise one or more Flash memory devices (Fig. 2, flash 112).  The non-volatile memory is implemented as flash.

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory system of Wiedenman (combined with Bartley) to use a flash/SSD memory, as in Buswell, because it would be applying a known technique to a known system ready for improvement to yield predictable results.  Wiedenman discloses a memory system comprising cache and memory connected over buses.  This system is ready for the improvement of adding flash memory.  Buswell discloses a technique of connecting various components, including DRAM and flash memory, which is applicable to the memory system of Wiedenman (combined with Bartley).  It would have been obvious to one having ordinary skill in the art to integrate the flash memory of Buswell into the memory system of Wiedenman (combined with Bartley), because it would yield the predictable result of creating different levels of memory in a memory hierarchy.

Re claim 6, Wiedenman, Buswell, and Bartley disclose the electronic system of claim 2, and Wiedenman further discloses that the memory interface device is configured to receive all external memory requests from the system processor (Fig. 2, node controller 204, bus interface 214).  The bus interface and node controller connect the processors to all the memory and cache; accordingly, they receive all external memory requests from the system processor.  Examiner interprets “external memory requests from the system processor” to mean all requests coming from the system processor, so since the bus interface is between the processors and all the memory, that means that the requests from the processor come through the node controller/bus interface (memory interface device).

Re claim 7, Wiedenman, Buswell, and Bartley disclose the electronic system of claim 5, and Buswell further discloses that the flash memory devices in communication with the second memory interface are configured as a solid state drive (SSD), and wherein the memory interface device comprises an SSD control circuit (p. 4, ¶ 50).  The 4 flash devices (flash memory devices) are an “SSD” in the meaning of Applicant’s claimed invention, as Applicant’s specification makes it clear that “the solid state disk 117 is a flash memory device” (¶ 12).  Accordingly, it is an SSD controlled by the system controller (SSD control circuit).

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory system of Wiedenman (combined with Bartley) to use a flash/SSD memory, as in Buswell, because it would be applying a known technique to a known system ready for improvement to yield predictable results.  Wiedenman (combined with Bartley) discloses a memory system comprising cache and memory connected over buses.  This system is ready for the improvement of adding flash memory.  Buswell discloses a technique of connecting various components, including DRAM and flash memory, which is applicable to the memory system of Wiedenman (combined with Bartley).  It would have been obvious to one having ordinary skill in the art to integrate the flash memory of Buswell into the memory system of Wiedenman (combined with Bartley), because it would yield the predictable result of creating different levels of memory in a memory hierarchy.

Re claim 8, Wiedenman, Buswell, and Bartley disclose the electronic system of claim 5, and Buswell further discloses that the flash memory devices in communication with the second memory interface are configured as a solid state drive (SSD), and further comprising an SSD control circuit electrically located between the memory interface device and the flash memory devices configured as an SSD (p. 4, ¶ 50).  The 4 flash devices (flash memory devices) are an “SSD” in the meaning of Applicant’s claimed invention, as Applicant’s specification makes it clear that “the solid state disk 117 is a flash memory device” (¶ 12).  Accordingly, it is an SSD controlled by the system controller (SSD control circuit).  Furthermore, while Buswell does not explicitly disclose whether the system controller (SSD control circuit) is “between” the memory interface device and the flash memory devices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) that the components could be rearranged so that the controller is “between” the interface and the memory, as that would represent a mere rearrangement of parts (MPEP § 2144.04(VI)(C)).

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory system of Wiedenman (combined with Bartley) to use a flash/SSD memory, as in Buswell, because it would be applying a known technique to a known system ready for improvement to yield predictable results.  Wiedenman (combined with Bartley) discloses a memory system comprising cache and memory connected over buses.  This system is ready for the improvement of adding flash memory.  Buswell discloses a technique of connecting various components, including DRAM and flash memory, which is applicable to the memory system of Wiedenman (combined with Bartley).  It would have been obvious to one having ordinary skill in the art to integrate the flash memory of Buswell into the memory system of Wiedenman (combined with Bartley), because it would yield the predictable result of creating different levels of memory in a memory hierarchy.

Re claim 9, Wiedenman, Buswell, and Bartley disclose the electronic system of claim 2, and Wiedenman further discloses that the memory interface device includes a cache control circuit which operates to, in response to a memory request for information from the system processor, execute a cache tag look-up to retrieve the information (col. 10, lines 1-12).  When a memory request from the processor is received, a cache tag look-up is executed to determine whether the cache line is owned by the requestor.

Re claim 13, 17, and 19-20, Wiedenman, Buswell, and Bartley disclose the electronic systems of claims 2 and 5-7, respectively; accordingly, they also disclose methods implementing those electronic systems, as in claims 13, 17, and 19-20, respectively (see Wiedenman, col. 2, lines 35-48).

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiedenman in view of Buswell, further in view of Bartley, and further in view of Barone (US 2004/0107396 A1).

Re claim 11, Wiedenman, Buswell, and Bartley disclose the electronic system of claim 9, and Buswell further discloses flash memory (SSD), but Wiedenman, Buswell, and Bartley do not explicitly disclose SSD control circuitry further comprising buffers and sequencers.

Barone discloses that the flash memory devices in communication with the memory interface device through the second memory interface are configured as a solid-state drive (SSD), and wherein the memory interface device further comprises SSD control circuitry further comprising first sequencer, a first write buffer, and a first read buffer for exchanging information between the memory interface device and the SSD (p. Fig. 1; p. 1, ¶ 19).  Barone discloses that memory can be implemented as flash (p. 1, ¶ 19), which, as noted in claim 7 above, is an “SSD” in keeping with Applicant’s definition of the term.  The memory IC 101 includes flash memory 103 (flash memories configured as an SSD), connected to the bus CBUS (second memory interface/memory interface device).  It also includes control logic (SSD control circuitry) comprising a read/write sequencer 119 (sequencer), and write/read buffer 117 (first write buffer, first read buffer).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the flash memory of Buswell (combined with Wiedenman and Bartley) to include the specific memory structures of read/write buffers and a sequencer, as in Barone, because it would be applying a known technique to improve a similar device in the same way.  Buswell (combined with Wiedenman and Bartley) discloses a flash memory (configured as an SSD).  Barone also discloses a flash memory SSD which has been improved in a similar way to the claimed invention, to contain the particular control circuitry (sequencer, read buffer, write buffer).  It would have been obvious to one having ordinary skill in the art to modify the flash memory of Buswell (combined with Wiedenman and Bartley) to use the specific control circuitry of Barone, because it would yield the predictable result of managing the flash memory.

Re claim 12, Wiedenman, Buswell, Bartley, and Barone disclose the electronic system of claim 11, and Barone further discloses that the memory interface device further comprises a second sequencer, a second write buffer, and a second read buffer to facilitate exchanging information between the memory interface device and the multiple memory devices (p. Fig. 1; p. 1, ¶ 7 and 19).  The memory IC 101 includes memory 103, connected to the bus CBUS (memory interface device).  It also includes control logic comprising a read/write sequencer 119 (second sequencer), and write/read buffer 117 (second write buffer, second read buffer).  The IC containing memory 103 can be implemented as DRAM (p. 1, ¶ 7 and 19).  Furthermore, there are multiple different types of memories connected over the bus (Fig. 1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the DRAM memory of Buswell (combined with Wiedenman and Bartley) to include the specific memory structures of read/write buffers and a sequencer, as in Barone, because it would be applying a known technique to improve a similar device in the same way.  Buswell (combined with Wiedenman and Bartley) discloses DRAM devices.  Barone also discloses DRAM which has been improved in a similar way to the claimed invention, to contain the particular control circuitry (sequencer, read buffer, write buffer).  It would have been obvious to one having ordinary skill in the art to modify the DRAM memories of Buswell (combined with Wiedenman and Bartley) to use the specific control circuitry of Barone, because it would yield the predictable result of managing the DRAM memories.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 2, 5-9, 11-13, 17, and 19-20 filed 06/21/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 2 and 13, Applicant argues that Wiedenman, Buswell, and Katagiri do not disclose “multiple memory devices in communication with the first memory device, the multiple memory devices comprising multiple DRAM memory stacked relative to one another, to the first memory bus, to a flash memory device, and to the second memory interface device, the multiple flash memory devices serving as a cache memory”.  In response, Applicant’s argument has been fully considered, but is moot in view of new grounds for rejection.  Examiner has provided Bartley, which discloses both stacking a plurality of DRAMs and also stacking DRAM relative to flash memory (Figs. 1 and 4; ¶ 26 and 34; claims 1 and 8-9).

Re claims 5-9, 11-12, 17, and 19-20, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 2 and 13, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s arguments re claims 2 and 13 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 06/21/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132